         Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 1 of 43




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

PROTECT OUR DEFENDERS and       :                   3:17-cv-02073 (VLB)
CONNECTICUT VETERANS LEGAL      :
CENTER                          :
    Plaintiffs,                 :
                                :                   July 12, 2019
    v.                          :
                                :
DEPARTMENT OF DEFENSE and       :
DEPARTMENT OF HOMELAND SECURITY :
    Defendants.                 :


      MEMORANDUM OF DECISION GRANTING IN PART AND DENYING IN PART
          DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [DKT. 37]


        Plaintiffs Protect Our Defenders (“POD”) and Connecticut Veterans Legal

Center (“CVLC”) (collectively “Plaintiffs”) brought suit under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, seeking disclosure of records withheld

and redacted by Defendants Department of Defense (“DOD”) and Department of

Homeland Security (“DHS”) (collectively “Defendants”).           [Dkt. 1 (Compl.)].

Plaintiffs claim Defendants failed to conduct an adequate records search and

withheld and redacted documents which did not fall within the asserted

exemptions from disclosure under the FOIA. Before the Court now is Defendants’

Motion for Summary Judgment, [Dkt. 37] seeking an order that their records

search was adequate and that they properly withheld and redacted information

requested by Plaintiffs. For the following reasons, Defendants’ Motion is granted

in part and denied in part.

 I.     Background

        All facts recited below are asserted in the Complaint [Dkt. 1], the parties’
                                          1
           Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 2 of 43



    Local Rule 56(a) Statements [Dkts. 37-2, 40-1], and the summary judgment

    briefing and substantiated by admissible evidence filed as exhibits. The Court

    presents the facts in the light most favorable to the nonmoving party—here,

    Plaintiffs—after drawing all reasonable inferences in their favor. Sologub v. City

    of New York, 202 F.3d 175, 178 (2d Cir. 2000).

          Plaintiffs submitted three requests for records to Defendants pursuant to

    the Freedom of Information Act.1 [Dkt. 37-2 (Defs.’ L. R. 56(a)1 Statement) at ¶ 6].

    Five branches of the armed forces—the Air Force, Army, and Navy and Marine

    Corps within the DOD, and the Coast Guard within DHS—conducted searches

    and issued responses to the requests. Id. at ¶ 10. Defendants detailed their

    efforts in declarations and Vaughn indices attached to the motion for summary

    judgment. Id. ¶ 11. Defendants produced certain documents, some of which

    were redacted, and withheld other documents.

          The parties discussed the materials redacted and withheld and present the

    following discovery disputes for the court to resolve: first, whether the search

    for documents responsive to Item #7 of the Second Request was legally

    adequate; second, whether Defendants’ properly withheld information protected

    by privilege under Exemption 5; and third, whether Defendants’ properly withheld

    biographies and redacted from disclosed documents the names of personnel at



1
  The July 6, 2017 Requests (the “First Requests”) to all relevant DOD and DHS
components concerned the Military Whistleblower Protection Act (“MWPA”). Id. at
¶ 7. The July 14, 2017 Requests (the “Second Requests”) to all relevant DOD and
DHS components concerned the “Military Justice System.” Id. at ¶ 8. The August
23, 2017 Requests (the “Third Requests”) to all relevant DOD components
concerned the Boards for Correction of Military Records (“BCMRs”). Id. at ¶ 9.
                                        2
           Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 3 of 43



    the rank of Colonel and below under Exemption 6. Id. at ¶ 1; [Dkt. 40-1 (Plfs.’ Rule

    56(a) Statement) at ¶1].

             A. Response to Second Request Item #7

          Item #7 of the Second Requests sought information regarding the Air Force

    “race and discipline working group” (the “Working Group” or “Group”), referred

    to by Plaintiffs as the “Air Force’s diversity team.”2 [Dkt. 37-2 at ¶ 12; Dkt. 48-10

    at p. 3 ¶ 5]. Three Air Force offices3 were involved in the Working Group—the

    Headquarters Office, the Secretary’s Office, and the JAG Office.4 Id. at ¶¶ 24-25.

    The Headquarters Office served as the lead office for the study and generation of

    written work for the Working Group, with the Group’s Study Director and Lead

    Data Analyst assigned to that office. [Dkt. 48-10 at ¶ 5]. The Working Group



2
  The Request reads: “7. Any and all information regarding the creation and
performance of the Air Force’s diversity team. Such information includes, but is
not limited to:
         a. If and when the diversity team was created.
         b. The names of the members who are on the diversity team.
         c. The qualifications of each member of the diversity team.
         d. Any findings by the diversity team.
         e. Any recommendations by the diversity team.
         f. Whether witnesses were called to testify in front of the diversity team.”
[Dkt. 37-2 at ¶¶ 14-15].
3
  Defendants provide full names and corresponding acronyms for the three offices.
See [Dkt. 37-1 at 5-6]. The names and acronyms are cumbersome, and the Court
therefore assigns shorthand names for each.            They are as follows: the
Headquarters Air Force Diversity and Inclusion, Manpower, Personnel, and
Services (“HAF/A1DV”), referred to in this decision as the “Headquarters Office”;
the Secretary of the Air Force for Manpower and Reserve Affairs (“SAF/MR”),
referred to in this decision as the “Secretary’s Office”; and the Air Force Judge
Advocate General (“AF/JA”), referred to in this decision as the “JAG Office.”
4
  The Study Director from the Headquarters Office, the initial lead from the JAG
Office, and the advisor, Equal Opportunity Subject Matter Expert, from the
Secretary’s Office took the lead in creating the Working Group. [Dkt. 37-10 (Jones
Suppl. Decl.) ¶ 5].
                                          3
           Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 4 of 43



    convened from April 2016 to June 2016. [Dkt. 37-2 at ¶ 47; Dkt. 48-10 (Jones

    Second Suppl. Decl.) at ¶ 5]. The Declarations of Colonel Jones, currently, and

    at all relevant times, the Chief of the Headquarters Office, provide background

    regarding the Working Group, relevant file systems, and search efforts

    concerning Item #7. [Dkt. 37-2 at ¶¶ 14-15].

         The Headquarters Office was deemed most likely to have responsive

documents based on its role in the Working Group. [Dkt. 48-10 at ¶¶ 5, 7]. Air Force

personnel conducted initial searches of the Headquarters Office shared network

drive using search terms5 in February and March 2018. [Dkt. 37-2 at ¶ 16; see also

Dkt. 40-1 at ¶ 16; Dkt. 21 (3.12.2018 Status Report) at 9]. The Deputy Director of the

Analyses Foundation & Integration Division—the office responsible for leading,

carrying out, reviewing, and ensuring the analytic integrity of studies conducted

throughout the Air Force—searched email records. [Dkt. 37-2 at ¶¶ 17-19; Dkt. 37-

8 (Jones Decl.) at ¶ 6]. The initial searches produced the “Talking Paper on Air

Force Military Justice System Diversity Efforts” (the “Talking Paper”), which relates

to the creation and performance of the Working Group. [Dkt. 37-2 at ¶ 20; Dkt. 48-

10 at ¶ 6].

         On April 16, 2018, the Air Force Legal Operations Agency requested

supplemental searches for additional records relating to the creation of the Group

and its work on court martials. [Dkt. 37-2 at ¶ 21-22; Dkt. 48-10 at ¶ 4]. The




5
  Defendants represent that they used the search terms “race” and “justice,”
though an earlier status update from the parties states that Defendants used the
search phrase “race and justice.” [Dkt. 37-2 at ¶ 16; Dkt. 40-1 at ¶ 16; Dkt. 21
(3.12.2018 Status Report) at 9].
                                       4
         Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 5 of 43



Headquarters Office conducted supplemental searches between May 22, 2018 and

June 18, 2018. Id. at ¶ 30; [Dkt. 37-10 at ¶ 7]. Those conducting the searches did

not use the provided agreed upon search terms.6 See [Dkt. 37-2 at ¶¶ 22-23]. They

unilaterally limited the scope of the search after determining that the terms were

overly broad. [Dkt. 48-10 at 10].

        The member of the Working Group who was familiar with its formation and

performance, and knowledgeable about Headquarters Office files, determined that

the Headquarters Office shared network drive was the most likely location to have

responsive records and searched the locations on the shared drive mostly likely to

contain such records. [Dkt. 48-10 at ¶ 7; Dkt. 37-2 at ¶ 31; Dkt. 37-10 at ¶ 7]. The

member also reviewed emails in his/her account from April through June 2016, the

time period during which the Group convened. [Dkt. 37-2 at ¶¶ 40-41; Dkt. 37-10 at

¶ 8].   With the exception of the one responsive email identified, the resulting

responsive documents concerned the performance of the Working Group. [Dkt. 48-

10 at ¶ 8].

        Other members involved in the formation of the Working Group—including

the initial and final JAG Office leads, [Dkt. 37-10 at ¶ 11-12; Dkt. 37-2 at ¶ 50-57], and

the Special Assistant to the Secretary’s Office, [Dkt. 37-2 at ¶ 59-62]—were asked

to conduct a limited search of their email accounts for emails specifically relating

to the Group’s formation.7 Id. at ¶ 9; [Dkt. 37-2 at ¶ 42]. The Secretary’s Office also


6
  Plaintiffs requested use of the following search terms: “diversity,” “diversity
team,” “inclusion,” “diverse backgrounds,” “inclusive,” or “demographics.” [Dkt.
37-2 at ¶¶ 22-23].
7
  Defendants’ Rule 56(a) Statement represents that the JAG leads were not asked
for emails regarding the Group’s performance “because that was not AF/JA’s role;
                                        5
        Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 6 of 43



determined that it did not have responsive records on its shared drive. [Dkt. 37-2

at ¶ 60].

       Colonel Jones’s Second Supplemental Declaration claims that “[a]ll USAF

personnel involved in the searches identified relevant locations based on their

expertise and knowledge of USAF records and recordkeeping[]” and “concluded

that there were no other locations reasonably likely to have responsive records.”

[Dkt. 48-10 at ¶ 11].

            B. Exemption 5 Withholdings

       DOD withheld documents and information claiming deliberative process and

attorney client privilege under Exemption 5. Id. at ¶ 91. Exemption 5 disputes

remain as to four documents—9-E, 9-G, 9-H, and 9-I.8 [Dkt. 48 at 9].

            C. Exemption 6 Withholdings

       Plaintiffs seek Staff Judge Advocate (“SJA”) biographies from each

component. [Dkt. 37-2 at ¶ 63]. Defendants withheld these biographies under

Exemption 6, which protects information in personnel and medical files and similar

files when disclosure would constitute a clearly unwarranted invasion of privacy.

Plaintiffs seek the biographies in full and dispute the extent to which they are

considered private, treated as confidential, and distributed to non-DOD personnel.

[Dkt. 40-1 at ¶¶ 64-65, 67-68, 72, 79, 85].



it was instead the role of HAF/A1DV.” [Dkt. 37-2 at ¶ 58]. However, the source cited
for that contention does not state that the JAG Office had no role in the Group’s
performance. See [Dkt. 37-10 at ¶ 7].
8
   After Plaintiffs filed their Opposition to the Motion for Summary Judgment,
Defendants withdrew Exemption 5 claims on 7 of documents (Exs. 9-A, 9-B, 9-C, 9-
D, 9-F, 9-G, and 9-I) and produced those documents to Plaintiffs for the first time
or with revised redactions on December 10, 2018. [Dkt. 48 at 9].
                                          6
        Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 7 of 43



       Defendants also withheld personal identifying information of government

and military personnel at the rank of Colonel (O-6) and below pursuant to

Exemption 6. [Dkt. 37-2 at ¶¶ 86-89]. Plaintiffs argue that they are entitled to

identifying information for individuals at the rank of Colonel.

 II.   Standard of Review

       “FOIA was enacted to promote honest and open government and to assure

the existence of an informed citizenry to hold the governors accountable to the

governed.” Grand Cent. P’ship., Inc. v. Cuomo, 166 F.3d 473, 478 (2d Cir. 1999)

(quotation marks omitted). FOIA reflects “a general philosophy of full agency

disclosure,” Dep’t of Air Force v. Rose, 425 U.S. 352, 360 (1976) (quotation marks

omitted), and “adopts as its most basic premise a policy strongly favoring public

disclosure of information in the possession of federal agencies,” Halpren v. F.B.I.,

181 F. 3d 279, 286 (2d Cir. 1999).

       “The agency must disclose its records ‘unless its documents fall within one

of the specific, enumerated exemptions set forth in the Act.’” Associated Press

v. United States Dep’t of Defense, 554 F.3d 274 (2d Cir. 2009) (quoting Wood v.

F.B.I., 432 F.3d 78, 82-83 (2d Cir. 2005)).   “In keeping with the policy of full

disclosure, the exemptions are narrowly construed with doubts resolved in favor

of disclosure.” Halpren, 181 F.3d at 287 (quotation marks omitted).

       “As with all motions for summary judgment, summary judgment in a FOIA

case is appropriate only when the . . . materials submitted to the Court show that

there is no genuine issue as to any material fact and that the movant is entitled to

judgment as a matter of law.” Serv. Women’s Action Network v. Dep’t of Def., 888

                                          7
        Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 8 of 43



F. Supp. 2d 231, 240 (D. Conn. 2012) (quotation marks omitted) (hereinafter

“SWAN I”). “In order to prevail on a motion for summary judgment in a FOIA case,

the defending agency has the burden of showing that its search was adequate

and that any withheld documents fall within an exemption to FOIA.” Carney v.

United States Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994). That burden

remains with the agency when seeking to justify redaction of identifying

information.   Associated Press, 554 F.3d at 284.       “Redaction, however, is

‘expressly authorized by FOIA,’ which indicates that Congress ‘recognized that

the policy of informing the public about the operation of its Government can be

adequately served in some cases without unnecessarily compromising individual

interests in privacy.’” Id. (quoting United States Dep’t of State v. Ray, 502 U.S.

164, 174 (1991)).

      To sustain its burden, the agency may rely on “[a]ffidavits or declarations

supplying facts indicating that the agency has conducted a thorough search and

giving reasonably detailed explanations why any withheld documents falls within

an exemption.” Carney, 19 F.3d at 812. “Affidavits submitted by an agency are

accorded a presumption of good faith; accordingly, discovery relating to the

agency’s search and the exemptions it claims for withholding records generally

is unnecessary if the agency’s submissions are adequate on their face. When this

is the case, the district court may forgo discovery and award summary judgment

on the basis of the affidavits.” Id. (quotation marks and citations omitted). The

good faith presumption, however, only applies to agency affidavits that are non-

conclusory and “reasonably detailed.” Halpren, 181 F.3d at 295.


                                         8
              Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 9 of 43



 III.     Discussion

          Defendants move for summary judgment on each of the three contested

issues, arguing that as a matter of law (1) their search for information responsive

to Item #7 was adequate, (2) withholdings pursuant to Exemption 5 are proper, and

(3) withholdings pursuant to Exemption 6 are proper. [Dkt. 37 (Mot. Summ. J.); Dkt.

37-1 (Mot. Summ. J. Mem.)]. Plaintiffs argue that Defendants have not met their

burden and summary judgement is not appropriate. [Dkt. 40 (Opp’n Mem.)].

               A. Adequacy of Air Force Search of Records Responsive to Second
                  Request Item #7

          To prevail on summary judgment when the adequacy of an agency’s search

is at issue, “the defending agency must show beyond material doubt that it has

conducted a search reasonably calculated to uncover all relevant documents.”

Morley v. CIA, 508 F.3d 1108, 1114 (D.C. Cir. 2007). To meet this burden, agency

declarations “should provide reasonably detailed information about the scope of

the search and the search terms or methods employed” and “must also aver that

all files likely to contain responsive materials (if such records exist) were

searched.” SWAN I, 888 F. Supp. 2d at 244-45. “If . . . the record leaves substantial

doubt as to the sufficiency of the search, summary judgment for the agency is not

proper.” New York Times Co. v. United States Dep’t of Defense, 499 F. Supp. 2d

501, 517 (S.D.N.Y. 2007) (quoting Campbell v. United States Dep’t of Justice, 164

F.3d 20, 27 (D.C. Cir. 1998)).

          In Item #7 of their Second Request, Plaintiffs sought information regarding

the creation and performance of the “Air Force’s diversity team”—including when

it      was     created,   names   and   qualifications   of   members,   findings   and
                                              9
          Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 10 of 43



recommendations of the team, and whether any witnesses were called to testify. 9

[Dkt. 37-2 at ¶ 12]. In their Opposition Memorandum, Plaintiffs argue that the Air

Force failed to adequately explain its relevant file systems and its method of

searching, and that the Air Force ignored portions of Plaintiffs’ request when

conducting the searches. [Dkt. 40 at 9]. Defendants argue that the evidence

establishes that DOD properly discharged its FOIA obligations in searching for and

responding to Item #7 of Plaintiff’s Second Request.

         Defendants provide three declarations from Colonel Jones establishing

Defendants’ efforts to search for records responsive to Item #7. See [Dkt. 37-8 (Ex.

5 Jones Decl.); Dkt. 37-10 (Ex. 7 Suppl. Jones Decl.); Dkt. 48-10 (Ex. 21 Second

Suppl. Jones Decl.)].       Defendants’ provided the Second Supplemental Jones

Declaration, which provides notable additional detail regarding the file systems and

searches, with their Reply Memorandum, after submission of Plaintiffs’ Opposition.

As laid out below, the Court concludes that the totality of Defendants’ submissions

sufficiently describes the file systems and searches but that those searches were

inadequate.

                     1.     Description of Files and Searches

         Defendants first confirmed with Plaintiffs that the “the Air Force’s diversity

team” was meant to refer to the Working Group identified in the “Talking Paper on

Air Force Military Justice System Diversity Efforts” (the “Talking Paper”). [Dkt. 48-

10 at p. 3 ¶ 5]. Three Air Force offices were involved in the Working Group: the




9
    See supra at footnote 2 for the full text of the request.
                                             10
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 11 of 43



Headquarters Office,10 the Secretary’s Office,11 and the JAG Office.12 [Dkt. 37-2 at

¶¶ 24-25]. The Group convened for 90 days, between April and June 2016. [Dkt.

48-10 at p. 3 ¶ 5]. The Headquarters Office served as the lead for the study and

generation of written work for the Group, with the Group Study Director and Lead

Data Analyst both assigned to the Headquarters Office. Id. at ¶ 5. As a result,

Defendants determined that it was the most likely office to have responsive

documents. Id. at ¶¶ 5, 7.

      Colonel Jones’s declarations explain that the Air Force has a decentralized

file management system, with each organization managing and maintaining its own

files. [Dkt. 48-10 at ¶ 3]. Each organization has a shared network drive with an

Electronic Records Management folder containing the organization’s official

records. Id. Personnel within each organization also have access to and may store

records on a personal drive, the H drive, which requires a Common Access Card

(“CAC”) to access.    Id.    This file system, along with former Working Group

members’ personal knowledge, led Defendants to conclude that responsive

documents would most likely reside on the Headquarters Office shared network

drive. Id.

      Air Force personnel have an email account controlled at the local

organizational level. [Dkt. 37-2 at ¶¶ 34-35]. They receive a new email account, and

lose access to their old account, when they have a permanent change of station


10
   The Headquarters Air Force, Diversity and Inclusion, Manpower, Personnel, and
Services Office (“HAF/A1DV”).
11
    The Secretary of the Air Force for Manpower and Reserve Affairs Office
(“SAF/MR”).
12
   The Air Force Judge Advocate General Office (“AF/JA”).
                                        11
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 12 of 43



(“PCS”). Id. at ¶¶ 37-38. Unless an individual creates a back up of his/her emails

to another medium prior to a PCS, he/she will lose all emails from the earlier

account. Id. at ¶ 39.

      Considered in their entirety, the Court concludes that Defendants did not

adequately describe their filings systems and searches, as required to allow the

Court to determine whether the relevant locations were searched, for the reasons

described below. See El Badrawi v. Dep’t of Homeland Security, 583 F. Supp. 2d

285, 300 (D. Conn. 2008) (“[T]his court, other courts in this Circuit, and the D.C.

Circuit, have all held that affidavits describing a search must detail files searched

and the general scheme of the agency file system. . . .         Without at least an

elementary description of the general scheme of an agency’s file system, a FOIA

requester has no basis upon which to dispute an agency’s assertion that any

further search is unlikely to disclose additional relevant information.” (internal

citations, quotation marks, and brackets omitted)).

      Headquarters Office personnel and the Deputy Director of the Air Force

Analyses Foundation & Integration Division conducted an initial search of their

emails and the Headquarters Office shared network drive in late February and early

March 2018. [Dkt. 37-2 at ¶¶ 16-20; Dkt. 37-8 at ¶ 6; Dkt. 48-10 at ¶ 6]. Defendants

represent that they used the search terms “race” and “justice,” though an earlier

status update from the parties states that Defendants did not use these individual

terms, but rather used the search phrase “race and justice” which would

necessarily yield fewer results. Id. at ¶ 16; Dkt. 40-1 at ¶ 16; Dkt. 21 (3.12.2018

Status Report) at 9]. It is unclear what search terms were used and it is also unclear


                                         12
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 13 of 43



what folders on the Headquarters Office shared network drive were searched using

the terms.

      Supplemental searches were conducted between May and June 2018. [Dkt.

37-2 at ¶¶ 30; Dkt. 37-10 at ¶ 7].     The Headquarters Office Chief of Strategic

Communications, a former member of the Working Group familiar with its formation

and performance and knowledgeable about the Headquarters Office files, searched

the locations on the shared network drive most likely to contain responsive

records. [Dkt. 48-10 at ¶ 7; Dkt. 37-2 at ¶ 31; Dkt. 37-10]. That individual determined

that use of the supplemental search terms provided by Plaintiffs13 would lead to

overinclusive results. [Dkt. 48-10 at 10]. Specifically, according to Colonel Jones’s

declaration, use of the search terms would have returned records from not only the

Headquarters Office Working Group, but many other Air Force organizations that

were part of the larger USAF Diversity and Inclusion team, such as the civilian and

military Equal Opportunity programs, the Air Force Personnel Center, which

conducts its own demographics studies, and Development Teams, which conduct

barrier analyses on career fields and processes.        Id.   Defendants provide no

explanation for why the search terms could not have been used on a more limited

set of folders if, as Colonel Jones’s declarations indicate, former working group

members were able to identify the relevant locations. Additionally, Defendants do

not explain why they failed to propose alternative search terms rather than abandon

them altogether.




13
  The provided search terms include “diversity,” “diversity team,” “inclusion,”
“diverse backgrounds,” “inclusive,” or “demographics.” Id. at ¶ 10.
                                       13
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 14 of 43



      The Court took considerable effort to piece together the information in the

three declarations of Colonel Jones regarding the searches. Even doing so, the

Court was unable to discern a clear structure of the drives, folders, and files that

Defendants did and did not search. The declarations explain that each office has a

separate shared network drive, that each individual has access to a private H drive,

and that each individual has an email account for each position which he/she loses

access to upon a PCS. See [Dkt. 48-10 at ¶ 10]. They do not, however, explain what

folders within the shared network drive the former group members identified and

searched or why use of the recommended, or any, search terms was unworkable.

                   2.       Adequacy of Searches

      Based on the information Defendants do provide, the Court concludes that

Defendants’ searches were not reasonably calculated to uncover all responsive

materials.

      First, while Colonel Jones declares that the Headquarters Office and

Secretary’s Office searched their shared network drives, Defendants provide no

indication that the JAG Office searched its shared network drive. Defendants do

not provide a satisfactory explanation for this. Even though the Headquarters

Office led efforts to create Group work product, the possibility that members saved

responsive documents to their respective office shared network drives is not out

of the question.        The Secretary’s Office searched its drive and confirmed it

contained no responsive documents. The JAG Office should have done the same.

      Second, Colonel Jones’s declarations explain that five former members of

the Working Group searched their emails—the Study Director, Chief of Strategic


                                          14
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 15 of 43



Communications of the Headquarters Office, the initial and final JAG Office leads,

and the Special Assistant to the Secretary’s Office. Defendants do not explain why

the rest of the former Group members were not asked to search their emails as

well. According to the Talking Paper, there were nineteen members of the Working

Group, and yet only four searched their emails for responsive documents. It is

entirely possible that members of the Working Group outside of the office leads

communicated via email regarding the Working Group and may have responsive

emails as a result. While it is possible that any number of those former members

will have had a PCS at this point and may no longer have access to their emails

from the relevant time period, Defendants did not explore this potential source of

responsive documents to find out.

      Finally, as Plaintiffs point out, see [Dkt. 40 at 10-11], the searches of those

members who did search their emails did not cover the full relevant time period.

The Study Director was asked to search emails from between January 2016 and

May 5, 2016, despite the fact that the Group met through June 2016.               Id.

Additionally, the JAG Office final lead limited his/her search for records to those

relating to the formation of the Working Group—he/she had no such documents

because he/she was not a part of the Working Group during the formation period—

and did not search for emails from the time he/she was involved in the performance

of the Group. See [Dkt. 37-10 at ¶¶ 11-12].

      The Court agrees that Defendants improperly limited the searches of the

Study Director and the JAG Office final lead, which should have included emails

relating to the performance, in addition to the creation, of the Working Group.


                                        15
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 16 of 43



Defendants contend that the Headquarters Office personnel had already searched

the relevant files and located the documents relating to the Working Group’s

performance. See [Dkt. 48 at 3-4; Dkt. 48-10 at ¶¶ 7-9]. Because of this, apparently,

the Study Director was tasked with identifying emails relating only to the Group’s

creation. See [Dkt. 48 at 3-4; Dkt. 37-10 at ¶¶ 7-9; Dkt. 48-10 at ¶ 9]. Identification

of certain responsive documents related to the Group’s performance, however,

does not necessarily mean that there are no additional documents concerning the

Group’s performance in other locations. It is reasonable to believe that the Study

Director, and potentially other Working Group members, had emails about not only

the Group’s formation but also its performance unique from those records saved

on the shared network drive or in another member’s email records. Defendants

have not provided a legitimate reason to believe otherwise.

      Defendants represent that the JAG Office final lead was not asked for such

records because “that was not AF/JA’s role.” [Dkt. 37-2 at ¶ 58]. Colonel Jones’s

declaration does not directly support this explanation. See [Dkt. 40-1 at ¶ 58].

Colonel Jones’s second supplemental declaration does explain that the

Headquarters Office “served as the primary lead for the study and generated any

written work for the group.” [Dkt. 48-10 at ¶ 5]. But no declaration provides a

reasonable explanation for why this eliminates the possibility that Working Group

members from other offices may have emails or other records regarding the

Group’s performance.

      Defendants’ searches were not reasonably calculated to discover all

responsive documents because the JAG Office did not search its shared network


                                          16
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 17 of 43



and because only four of the Group’s nineteen members searched their emails, and

at least two of those that did search imposed an inappropriately limited time period.

Colonel Jones’s generalized statement that “[a]ll USAF personnel involved in the

searches identified relevant locations based on their expertise and knowledge of

USAF records and recordkeeping[]” and “concluded that there were no other

locations reasonably likely to have responsive records” does not diminish the fact

that the detailed explanation of the searches conducted reveals multiple

deficiencies. [Dkt. 48-10 at ¶ 11]. Accordingly, Defendants’ motion for summary

judgment on the adequacy of its search for records responsive to Item #7 is

DENIED. Defendants are ORDERED to conduct the additional searches necessary

to make a reasonable effort to locate all documents responsive to Plaintiffs’ Second

Request Item #7.

         B. Exemption 5

      Exemption 5 protects records that are “inter-agency or intra-agency

memorandums or letters which would not be available by law to a party other than

an agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). In other words,

“[a]gency documents which would not be obtainable by a private litigant in an

action against the agency under normal discovery rules (e.g., attorney-client, work-

product, executive privilege) are protected from disclosure under Exemption 5.”

Grand Cent. P’ship v. Cuomo, 166 F.3d 473, 481 (2d Cir. 1999) (quoting Providence

Journal Co. v. United States Dep’t of the Army, 981 F.2d 552, 557 (1st Cir. 1992)).

This exemption encompasses attorney-client privilege as well as the deliberative

process privilege, which is part of the executive privilege. See id. The Second


                                         17
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 18 of 43



Circuit has explained that Exemption 5 was:

      designed to safeguard and promote agency decisionmaking
      processes in at least three ways: It serves to assure that subordinates
      within an agency will feel free to provide the decisionmaker with their
      uninhibited opinions and recommendations without fear of later being
      subject to public ridicule or criticism; to protect against premature
      disclosure of proposed policies before they have been finally
      formulated or adopted; and to protect against confusing the issues
      and misleading the public by dissemination of documents suggesting
      reasons and rationales for a course of action which were not in fact
      the ultimate reasons for the agency’s action.

Id. (quoting Providence Journal Co., 981 F.2d at 557) (internal quotation marks

omitted).   Accordingly, prior case law examining the exemption “focuses on

documents reflecting advisory opinions, recommendations and deliberations

comprising part of a process by which governmental decisions and policies are

formulated.” Brennan Ctr. for Justice at New York Univ. Sch. of Law v. United

States Dep’t of Justice, 697 F.3d 184, 194 (2d Cir. 2012) (hereinafter “Brennan Ctr.”)

(quoting NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150 (1975)).

      Defendants claim deliberative process privilege and/or attorney-client

privilege with respect to all or part of four documents—Exhibits 9-E, 9-G, 9-H, and

9-I. [Dkt. 48 at 9-10]. To prevail on its motion, Defendants’ declarations and Vaughn

indices must provide “reasonably detailed explanations why any withheld

documents fall within an exemption.” Carney, 19 F.3d at 812.

                  1.     Deliberative Process Privilege

      A document must be both “predecisional” and “deliberative” to qualify for

the deliberative process privilege. Grand Cent. P’ship, 166 F.3d at 482. A document

is predecisional when it is “prepared in order to assist an agency decisionmaker in

arriving at his decision.” Id. (quoting Hopkins v. United States Dep’t of Hous. and
                                         18
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 19 of 43



Urban Dev., 929 F.2d 81, 84 (2d Cir. 1991)). A document is “deliberative” when it is

“actually related to the process by which policies are formulated.” Id. (quoting

Hopkins, 929 F.2d at 84)).      The privilege protects “recommendations, draft

documents, proposals, suggestions, and other substantive documents which

reflect the personal opinions of the writer rather than the policy of the agency.” Id.

(quoting Ethyl Corp. v. United States Envtl. Prot. Agency, 25 F.3d 1241, 1248 (4th

Cir. 1994)). The privilege “focuses on documents reflecting advisory opinions,

recommendations and deliberations comprising part of a process by which

governmental decisions and policies are formulated.” Id. (quoting Hopkins, 929

F.2d at 84-85) (internal quotation marks and brackets omitted).

      Even if a document is “predecisional” and “deliberative,” it falls outside the

scope of Exemption 5 protection “when the document is more properly

characterized as an opinion or interpretation which embodies the agency’s

effective law and policy, in other words, its working law[.]” Brennan Ctr., 697 F.3d

at 195 (quoting Sears, 421 U.S. at 153) (internal quotation marks and brackets

omitted). In other words, a document claimed to be exempt must be disclosed “if

it closely resembles that which FOIA affirmatively requires to be disclosed: ‘final

opinions . . . made in the adjudication of cases,’ ‘statements of policy and

interpretations which have been adopted by the agency and are not published in

the Federal Register,’ and ‘ administrative staff manuals and instructions to staff

that affect a member of the public.’” Id. (quoting 5 U.S.C. § 552(a)(2)(A)-(C)). “The

exemption, ‘properly construed, calls for disclosure of all opinions and

interpretations which embody the agency’s effective law and policy, and the


                                         19
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 20 of 43



withholding of all papers which reflect the agency’s group thinking in the process

of working out its policy and determining what its law shall be.’” Id. (quoting Sears,

421 U.S. at 152) (internal quotation marks omitted).

      Plaintiffs’ Opposition argues that the withheld information in 7 disputed

documents (Exhibits 9-A, 9-B, 9-C, 9-D, 9-F, 9-G, 9-H) is “working law” which

Exemption 5 does not protect. [Dkt. 40 at 17, 19-20]. With their Reply, Defendants

withdrew certain redactions and submitted revised redactions for the remaining

documents. See [Dkt. 48 (Reply & Exs.)]. Defendants maintain redactions which

Plaintiffs originally disputed in only two documents (Exhibits 9-G, and 9-I).

Plaintiffs did not seek leave to file a sur-reply and the Court therefore does not

know whether Plaintiffs object to the remaining redactions or whether Defendants’

removal of a significant portion of the redactions remedies Plaintiffs’ concerns.

The Court will consider the remaining redactions to each document still potentially

in dispute in turn.

                       i.   Exhibit 9-E

      Defendants assert and argue the appropriateness of Exemption 5 redactions

to Exhibit 9-E.       Plaintiffs’ Opposition does not address these redactions.

Accordingly, the Court considers Plaintiffs to have withdrawn any objections to the

Exemption 5 redactions to Exhibit 9-E, but will address them briefly nonetheless.

      Exhibit 9-E is an email chain from April 1 and 2, 2016 with the subject line

“RE: Board’s Authority to Correct IG Records.” [Dkt. 48-6 (Ex. 9-E)]. Defendants

have redacted information from the first and second emails in time. Id. The first

email is from Air Force personnel, addressed to multiple recipients, the unredacted


                                          20
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 21 of 43



portions of which provide facts concerning a specific case before the Air Force

Board for Correction of Military Records. Id. The unredacted portions request that

the recipients “advise when [they] have an opportunity” regarding “the authority of

[their] respective Boards to correct IG [Inspector General] records.” Id. at 2. The

first response to that request is redacted in full.

      The Declaration of Rita Sono states that “the withheld information relates to

varying opinions and advice about how to approach different issues affecting the

Air Force Board for Correction of Military Records,” characterizing the responses

as predecisional “preliminary assessments[.]” [Dkt. 48-11 (Sono Decl.) at ¶ 6]. The

Vaughn Index characterizes the withheld information as “Government deliberation”

regarding policies surrounding the AFBCMR’s authority to correct Inspector

General records. [Dkt. 37-7 at PDF p. 39]. Specifically, they “relate[] to Department

of Defense personnel’s varying positions and opinions about the appropriate

methodology for handling cases that involve correcting Inspector General

records.” [Dkt. 48 at 10; see also Dkt. 48-11 at PDF p. 7-8].

      The declaration and Vaughn Index, along with the unredacted portions of the

email, provide the date, names, subject, content and purpose of the email and

convince the Court that the withheld information is protected by the deliberative

process privilege. According to the declaration and Vaughn Index, the redacted

content provides opinions of multiple individuals regarding the handling of

requests to correct records, but does set out agency practice or procedure which

would constitute working law and therefore require disclosure. Because these

opinions are part of a process of determining an ultimate practice or policy, they


                                          21
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 22 of 43



are predecisional and deliberative and thus protected by Exemption 5.

                     ii.   Exhibit 9-G

      Exhibit 9-G is an email chain from April 29, 2014 to May 1, 2014 with the

subject line “RE: PLEASE READ!! GREEN TAGS.” [Dkt. 48-8 (Ex. 9-G)]. The email

chain addresses requirements for advisories submitted by personnel in order for a

case to be processed as a Green Tag. Id. The initial email sets out the requirements

and several scenarios for processing of a case if those requirements are or are not

met. Id. at 2-3. Defendants withheld two limited portions of a response to that initial

email, one of which is immediately preceded by the phrase, “I’d recommend a.”

See id. at 1. The unredacted portions of the email indicate that it concerns follow-

up considerations regarding the original guidance. Id.

      Plaintiffs’ Opposition took issue specifically with the redactions to the

bottom of page 3 and extending to page 5, contending that those portions include

instructions to staff regarding the AFBCMR Green Tag program policy. [Dkt. 40 at

24-25]. Defendants have lifted those redactions. [Dkt. 48-4]. With respect to the

other redactions to the email chain, Plaintiffs argued that Defendants’ claims that

the email “includes deliberative discussions on specific AFBCMR procedural

requirements” is overly broad and sweeping and fails to specify the role the

document played in the agency’s consultative process and whether it reflects the

views of the author rather than the policy of the agency. [Dkt. 40 at 25].

      The Sono Declaration, which Defendants filed with their Reply after Plaintiffs’

Opposition, represents that the redacted portions of the email chain include

preliminary “opinions and advice” regarding how to address issues affecting the


                                          22
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 23 of 43



Air Force Board for Correction of Military Records. [Dkt. 48-11 at ¶ 6]. The Vaughn

Index entry characterizes the withheld portions as “[d]eliberative discussions”

concerning specific AFBCMR procedural requirements. [Dkt. 37-7 (McIntosh Decl.,

Ex. E) at PDF p. 33]   Specifically, they include “opinions and recommendations”

regarding “how to implement a new advisory template, as well as, [sic] what

procedural changes should be created in order to provide adequate feedback to

offices that write advisory opinions.” [Dkt. 48-11 at PDF p. 8].

      Defendants removed a significant portion of their redactions to Exhibit 9-E

and provided a more detailed explanation in the Sono Declaration, which is entitled

to a presumption of good faith, of the nature of the portions that remain redacted.

Defendants’ description of the withheld content—opinions and recommendations

concerning implementation of new templates and procedural changes to a

feedback system—is sufficient to establish that the redactions are protected by

Exemption 5’s deliberative process privilege. The unredacted portions of the email

convey that the redacted ideas and opinions are not accepted policies or working

law of the agency, but predecisional and deliberative. Thus, they are not subject to

disclosure under FOIA.

                    iii.   Exhibit 9-I

      Exhibit 9-I is the Talking Paper documenting the Working Group’s findings

and recommendations. See [Dkt. 48-9 (Ex. 9-I2)]. The Government has withheld

only the section under the heading “Recommendations.” See id. at 2. The Vaughn

Index explains that a “lower-level Air Force official” authored the report. [Dkt. 48-

11 (Sono Decl., Ex. 1) at PDF p. 9]. It further states that personnel did not brief the


                                          23
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 24 of 43



report to senior Air Force or DOD leaders and that the Air Force did not adopt the

recommendations.      Id.   The Sono Declaration reiterates these facts without

elaboration. [Dkt. 48-11 at ¶ 6].

      Plaintiffs argue that Defendants fail to establish that the withheld portion is

predecisional and deliberative.     First, Plaintiffs suggest that Colonel Jones’s

characterization of the Talking Paper as a finalized document describing the

Group’s recommendations to justify withholding a draft version of the Talking

Paper undermines Defendants’ argument that it is preliminary. [Dkt. 40 at 30-21].

Plaintiffs further speculate without citing any facts in support that the Talking Paper

recommendations may still have been informally or partially adopted, and thus

constitute working law, despite having not been officially briefed or adopted by

senior Air Force officials. Id.

      The Second Circuit has indicated that a report is necessarily predecisional if

the individual or group responsible for the report lacks any authority to take final

agency action and those with authority have not adopted it. See Hopkins v. United

States Dep’t of Hous. & Urban Dev., 929 F.2d 81, 85 (2d Cir. 1999) (“[B]ecause HUD

inspectors themselves lack any authority to take final agency action, their reports

are necessarily predecisional.”). Here, the working group and the “lower-level Air

Force official” who prepared the report clearly did not have authority to implement

their “Recommendations,” as indicated by the title of the section alone. Nothing

suggests that the Working Group established a formal or informal policy regarding

these issues, but only that the Group convened to deliberate and provide input

regarding the handling of them. Indeed, the Talking Paper states that its purpose


                                          24
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 25 of 43



is to “[p]rovide an overview of steps that could be taken to address potential

implications of unconscious bias in the USAF military justice system.” [Dkt. 48-9

at 2]. As such, the Court agrees that the section is predecisional. Finally, as

intimated above, there is nothing in the record establishing any of the

recommendations were adopted.

      The Court is not convinced, however, that the “Recommendations” section

is deliberative. Defendants have not indicated what specific agency decision the

Talking Paper recommendations correlate to or verified that the Talking Paper

precedes a decision to which it relates—even if that decision has not yet been made

by those with authority to do so. See Grand Cent. P’ship, 166 F.3d at 482 (noting

that “a document will be considered predecisional if the agency can also (i)

pinpoint the specific agency decision to which the document correlates and (ii)

verify that the document precedes, in temporal sequence, the decision to which it

relates.” (internal brackets and quotation marks omitted)). Nor have Defendants

indicated how the Talking Paper “bear[s] on the formulation or exercise of policy-

oriented judgment.”      Id.   Thus, it is not clear that the Talking Paper

recommendations are more than “merely peripheral to actual policy formation.” Id.

(explaining that “the privilege does not protect a document which is merely

peripheral to actual policy formation”). Defendants represent that the Talking

Paper was never presented to senior Air Force officials.        So what concrete

deliberative decision-making process the Working Group and its Talking Paper

were a part of is somewhat a mystery.

      As the Supreme Court explained in NLRB v. Sears Roebuck, the deliberative


                                        25
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 26 of 43



process privilege rests “on the policy of protecting the decision making processes

of government agencies . . . and [the cases] focus on documents reflecting advisory

opinions, recommendations and deliberations comprising part of a process by

which governmental decisions and policies are formulated.”          421 U.S. at 150

(internal citations and quotation marks omitted). Defendants have not provided the

Court with sufficient information to determine whether the withheld information in

the Talking Paper is part of any real governmental decision making process rather

than simply an exercise which went nowhere.            Defendants have not justified

protection of the withheld information sufficient under Exemption 5 and their

motion for summary judgment on this issue is DENIED. See Carney, 19 F.3d at 812.

                 2.        Attorney Client Privilege

      Exemption 5 also encompasses the attorney-client privilege. “The attorney-

client privilege protects communications (1) between a client and his or her

attorney (2) that are intended to be, and in fact were, kept confidential (3) for the

purpose of obtaining or providing legal assistance.” Brennan Ctr., 697 F.3d at 207

(citation omitted).    “The attorney-client privilege protects most confidential

communications between government counsel and their clients that are made for

the purpose of obtaining or providing legal assistance.” Id. (citation omitted). As

with the deliberative process privilege, “the attorney-client privilege may not be

invoked to protect a document adopted as, or incorporated by reference into, an

agency’s policy.” Nat’l Council of La Raza v. Dep’t of Justice, 411 F.3d 350, 360 (2d

Cir. 2005).

                      i.   Exhibit 9-H


                                          26
          Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 27 of 43



      Defendants withheld Exhibit 9-H in its entirety under the attorney-client

privilege. [Dkt. 48-10 at ¶ 5]. The Sono Declaration states, “The record relates to

legal advice from the Administrative Law Division of the Air Force Office of the

Judge Advocate General to the Air Force Board for the Correction of Military

Record about specific questions the Board raised about how to process certain

applications.” Id. The supplemental Vaughn Index indicates the same. [Dkt. 48-11

at PDF p. 9]. Defendants represent that “[t]he document was written by a member

of the Administrative Law Division, Office of The Judge Advocate General, Air

Force Headquarters, in response to the AFBCMR’s request for a review and opinion

regarding the Military Whistleblower Protect Act.” [Dkt. 37-1 at 38-39]. They further

explain that it “responds to specific factual questions from the agency to its

attorney about how to process certain applications, not how to address a

hypothetical fact pattern.” [Dkt. 48 at 11].

      Prior to Defendants’ Reply filings, Plaintiffs argued that the document

constitutes general policy guidance that must be affirmatively disclosed. [Dkt. 40

at 28].     Requests for advice from counsel regarding processing of specific

applications based on specific sets of facts, rather than generally applicable

guidance, however, is not working law subject to disclosure. The Sono Declaration

and supplemental Vaughn Index entry indicate that the withheld document

included advise from counsel to the AFBCMR “regarding specific questions the

Board raised about how to process certain applications.”          [Dkt. 48-11 at 9].

Protection of the specific request and legal advice provided serves “the principal

rationale behind the attorney-client privilege—to promote open communication


                                          27
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 28 of 43



between attorneys and their clients so that fully informed legal advice may be

given.” Nat’l Council of La Raza, 411 F.3d at 360. Defendants’ description of the

advice provided by counsel gives no indication that it is an authoritative

interpretation within the   agency.   See id.   Accordingly, the Court holds that

Exemption 5 protects Exhibit 9-H.

         C. Exemption 6

      Defendants argue that they properly withheld and redacted the following

information pursuant to Exemption 6: (1) withholding by all components of SJA

biographies; (2) redaction of Colonels/Captains’ (Rank O-6) and their civilian

equivalents’ names in all responses to the First and Third Requests and in Air

Force’s response to the Second Requests; and (3) redaction of names of the

members of the Air Force race and discipline Working Group. [Dkt. 37-1 at 20].

      Exemption 6 protects information about individuals in “personnel and

medical files and similar files” when the disclosure of such information “would

constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6).

In determining whether identifying information may be withheld pursuant to

Exemption 6, the Court must (1) “determine whether the identifying information is

contained in ‘personnel and medical files and similar files’” and (2) “balance the

public need for the information against the individual’s privacy interest in order to

assess whether disclosure would constitute a clearly unwarranted invasion of

personal privacy.” Associated Press, 554 F.3d at 291.

                 1.   “Personnel and Medical Files and Similar Files”

      Defendants admit that the redacted documents are not personnel or medical


                                         28
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 29 of 43



files, but argue that they “contain information sufficient to bring them within the

broad reading that courts have given to the ‘similar files’ language in Exemption

6.” [Dkt. 37-1 at 21].

      Based upon a review of the legislative history of FOIA, the Supreme Court

held in United States Department of State v. Washington Post Co. that the term

“similar files” is to be interpreted broadly, rather than narrowly, explaining that

Exemption 6 was enacted “to protect individuals from the injury and

embarrassment that can result from the unnecessary disclosure of personal

information.” 456 U.S. 595, 599-603 (1982). The personnel, medical, and similar

files aspect of the exemption is not meant to serve as a limiting factor. Id. at 600;

see also Wood, 432 F. 3d at 87 n.6. Instead, “the ‘clearly unwarranted invasion of

personal privacy’ language . . . holds Exemption 6 ‘within bounds.’” Washington

Post Co., 456 U.S. at 600.

      “[T]he primary concern of Congress in drafting Exemption 6 was to provide

for the confidentiality of personal matters.” Id. at 599-600. Thus, “the exemption

was intended to cover detailed Government records on an individual which can be

identified as applying to that individual.” Id. at 602 (quoting H.R. Rep. No. 1497 89th

Cong., 2nd Sess., 11 (1966), U.S. Code Cong. & Admin. News 1966, pp. 2428)

(internal brackets omitted).   In other words, “[w]hen disclosure of information

which applies to a particular individual is sought from Government records, courts

must determine whether the release of the information would constitute a clearly

unwarranted invasion of a person’s privacy.” Id. “Information unrelated to any

particular person presumably would not satisfy the threshold test.” Id. at 602 n.4.


                                          29
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 30 of 43



      Based on this interpretation, the Washington Post Court held that the

requested passport and citizenship information of two individuals “presumably

would be found in files containing much of the same kind of information” as

medical and personnel files and, therefore, qualified as “similar files.” Id. at 600-

02. Similarly, the Supreme Court previously held that case summaries of Air Force

Academy’s honor and ethics hearings are “similar files” because “they related to

the discipline of cadet personnel” and, most significantly, because “the disclosure

of these summaries implicates similar privacy values” as personnel files, for

“identification of disciplined cadets a possible consequence of even anonymous

disclosure could expose the formerly accused men to lifelong embarrassment,

perhaps disgrace, as well as practical disabilities, such as loss of employment or

friends.” Dep’t of Air Force v. Rose, 425 U.S. 352, 376-77 (1976).

      In the Second Circuit, whether documents constitute “similar files” requires

consideration of “whether the personal information is contained in a file similar to

a medical or personnel file.” Wood, 432 F.3d at 86. Thus, the court asks “whether

the records at issue are likely to contain the type of personal information that would

be in a medical or personnel file.” Id. Such information generally includes “place

of birth, date of birth, date of marriage, employment history,” and other “identifying

information,” though not necessarily “intimate” information.            Id. (quoting

Washington Post, 456 U.S. at 600-01). The question then becomes whether the

document at issue contains such information.

      Following this analysis, the Second Circuit has held that administrative files

documenting investigation into an individual’s conduct qualify as “similar files” for


                                         30
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 31 of 43



purposes of Exemption 6. Perlman, 312 F.3d 100, 106 (2d Cir. 2002) (holding that

“[t]he [Report of Investigation] is a ‘detailed Government record’ replete with

identifying information regarding Virtue and his alleged misconduct” and thus

constitutes a “similar file” under Exemption 6); Wood, 432 F.3d at 87 (recognizing

that “the records at issue are highly detailed and contain personal information

about the subjects of the investigation—the Connecticut FBI agents accused of

misrepresenting search warrant information”). Similarly, the Second Circuit in

American Immigration Lawyers Association v. Executive Office for Immigration

Review, acknowledged that there was no dispute that the records of complaints

against immigration judges were “similar files,” satisfying the first step of

Exemption 6. 830 F.3d 667, 673 (2d Cir. 2016). In Cook v. National Archives and

Records Administration, the Second Circuit applied the test to records of requests

for archived presidential and vice-presidential materials submitted to the National

Archives and Records Administration (“NARA”) by or on behalf of former President

George W. Bush and former Vice-President Richard B. Cheney. 758 F.3d 168, 174

(2d Cir. 2014). The court concluded that they qualified as similar files because

“they reveal what archived materials were sought from NARA, who sought those

materials, and the general research topics and fields of interest of particular

requestors” and thus “contain information about specific persons that can be

identified as applying to those persons[.]” Id.

      The SJA biographies Defendants seek to withhold generally include, inter

alia, the SJA’s name, assigned duties, prior duty history, awards and decorations,

published works, family status, and preservice employment. [Dkt. 40-1 at ¶ 64].


                                        31
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 32 of 43



These biographies include personal information along the lines of that found in a

personnel file and the Court therefore concludes that they are “similar files” for the

purposes of Exemption 6.

      The more challenging question is whether the DOJ’s blanket redaction of

names of DOD employees at the rank of Colonel and below (and the civilian

equivalents) in all produced documents, including those involved in the Working

Group and Talking Paper, is justified under Exemption 6. Defendants invoke a DOD

standard Exemption 6 practice of redacting names of low-level employees—those

at the O-6 rank and below. [Dkt. 37-1 at 28-29; Dkt. 37-5 (Ex. 2, Herrington Decl.) at

¶ 5 (citing O’Keefe v. DoD, 463 F. Supp. 2d 317, 327 (E.D.N.Y. 2006))]. Accordingly,

Defendants withheld names, initials, phone numbers, email addresses, social

security   numbers,   signatures,   and    other   claimed   personally   identifiable

information of government and military personnel from their responses to the First

and Third Requests claiming application of Exemption 6. [Dkt. 37-2 at ¶¶ 86-89].

      In 2008, the D.C. Circuit explained, “While th[e] definition of ‘similar files’

appears to be all encompassing, it does have limits. For example, information that

‘merely identifies the names of government officials who authored documents and

received documents’ does not generally fall within Exemption 6.” Aguirre v. S.E.C.,

551 F. Supp. 2d 33, 53 (D.C. Cir. 2008). Accordingly, the court held that the names

of SEC employees referenced in documents (mostly emails) concerning the

plaintiff’s employment, merit pay increase, and termination were improperly

redacted. Id. at 55. Courts within the Second Circuit have also rejected a blanket

rule for redaction of names. See, e.g., Nat’l Day Laborer Org. Network v. U.S.


                                          32
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 33 of 43



Immigration & Customs Enf’t, 811 F. Supp. 2d 713, 746 (S.D.N.Y. 2011) (“It is not the

case that any mention of a federal employee’s name may be withheld. Such a

blanket rule would fail both the threshold test—as to the type of file or record or

information in which such information is found—and the balancing test of privacy

versus public interests.”); Families for Freedom v. U.S. Customs & Border

Protection, 797 F. Supp. 2d 375, 397-98 (S.D.N.Y. 2011) (explaining that “[w]hile the

privacy right protected by FOIA was not intended to turn upon the label of the file

which contains the damaging information, nor is it the case that every slip of paper

on which a name is written warrants protection,” and holding that the documents

at issue cannot be withheld under Exemption 6 because “[n]either document

contains any personal or identifying information apart from the names of the

authors, recipients, and persons identified[.]”).

      Other decisions, however, seem to disregard the threshold question or else

interpret the holding of Washington Post so expansively as to apply to the

appearance of any name of a federal employee regardless of the type of file in which

it is included. See, e.g., Am. Oversight v. U.S. Gen. Servs. Admin., 311 F. Supp. 3d

327, 346 (D.C. Cir. 2018) (“Certainly, an individual’s name constitutes information

that applies to a particular individual, . . . and therefore may be subject to protection

under Exemption 6[.]” (internal citations and quotation marks omitted)); Tokar v.

United States Department of Justice, 304 F. Supp. 81, 88-89, 93-96 (D.C. Cir. 2018)

(holding that the “similar files” category “has been interpreted to include personal

information in public records,” including names in a list of candidates for

independent corporate monitors under Foreign Corrupt Practices Act); Walston v.


                                           33
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 34 of 43



United States Dep’t of Defense, 238 F. Supp. 3d 57, 66 (D.C. Cir. 2017) (explaining

that Exemption 6 “permits exemption of not just files but bits on personal

information, such as names and addresses, the release of which would create a

palpable threat to privacy”) (internal quotation marks and brackets omitted); Seife

v. United States Dep’t of State, 298 F. Supp. 3d 592, 623-24 (S.D.N.Y. 2018) (“The

emails at issue here [concerning ‘on background’ briefings and conferences] are

‘similar files’ under Exemption 6” because “[t]hey contain the names and email

addresses of agency officials, and, thus, can be identified as applying to those

individuals.”).

      Such an interpretation of Washington Post, which Defendants would have

this Court follow,14 is unwarranted.     The Supreme Court explained that the

exemption “was intended to cover detailed Government records on an individual

which can be identified as applying to that individual.” Washington Post, 456 U.S.




14
  The case cited by Defendants in support of the DOD practice of redacting names
of personnel at rank O-6 and below, O’Keefe v. United States Department of
Defense, falls short of the mark here. 463 F. Supp. 2d 317, 326 (E.D.N.Y. 2006).
Before acknowledging the privacy interests of low-level DOD employees in their
identities, the O’Keefe Court held that a report by United States Central Command
(“USCENTCOM”) related to O’Keefe’s complaints to the DOD Inspector General
against his commanding officers is an administrative investigative record and thus
a “similar file.” Id. Thus, the court only performed the balancing test, recognizing
the nominal value of the personally identifying information of the low rank non-
decision-making investigative personnel because it first concluded that the record
at issue was a “similar file.” The same goes for Vietnam Veterans of Am. Conn.
Greater Hartford Chapter 120 v. Dep’t of Homeland Sec., in which the court held
that redaction of the names of low-level DOD officials in “separation packets,”
essentially personnel records, of all of the service members discharged on the
basis of a personality disorder was appropriate. 8 F. Supp. 3d 188, 230-31 (D. Conn.
2014). That interest balancing analysis said nothing about the threshold
requirement because it was abundantly clear that the “separation packets” were
qualifying personnel records.
                                          34
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 35 of 43



at 602 (emphasis added) (internal brackets omitted). A general training memo or

talking paper concerning data on agency discrimination is not a record “on an

individual.” They are records unrelated to a specific person that include names of

personnel who worked on the agency matter.           The fact that agency work is

attributed to a specific individual does not convert the record of that work to a

“similar file.” The Second Circuit has not endorsed such an overly expansive

approach and this Court declines to follow it, instead applying the Second Circuit’s

test in Cook and Wood.

      Defendants argue that redaction of employee names is warranted under

Cook because each document is maintained in a government file and applies to a

particular individual—contains personal information identifiable to a particular

person, that is, names. [Dkt. 37-1 at 21-22]. But the Cook Court did not find the

records to be “similar files” simply because they included names of specific

individuals. Rather, it relied on the fact that they were “detailed records containing

personal information identifiable to former officials and their representatives.”

Cook, 758 F.3d at 175. So too in Perlman and Wood the Second Circuit relied on

the detailed nature of the personal information included in the records—

information of a similar nature and level of detail as that included in personnel and

medical records—in holding they qualified as “similar files.” Wood, 432 F.3d at 87

(“[T]he records at issue are highly detailed and contain personal information about

the subjects of the investigation.”); Perlman, 312 F.3d at 106 (“The ROI clearly is a

‘detailed Government record’ replete with identifying information[.]” (quoting

Washington Post, 456 U.S. at 602)); see also Associated Press v. United States


                                         35
        Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 36 of 43



Dep’t of Defense, 554 F.3d 274, 291 (2d Cir. 2009) (“Since the redacted [personal

letters sent to two detainees] at issue apply to the detainees whose family members

seek protection, those records are ‘similar files’ within the meaning of Exemption

6.”).

        In Wood, the court held that personal information relating to individuals other

than the subject of the investigation—third party witnesses or investigators—

included in an investigative file warranted application of the balancing analysis

under Exemption 6. 432 F.3d at 87 (“To the extent that the district court interpreted

Exemption 6 to apply only to personal information relating to the subject of an

investigation, this was error.”).     One could argue that protection of private

information, potentially even just names, of third parties included in the

investigative file suggests that that information alone results in categorization as a

“similar file.” However, the Wood Court first required that the record fall into the

“medical and personnel files and similar files” category before application of the

balancing analysis to any and all personal or private information included in that

record. Id. (holding that “any personal information contained in files similar to

medical and personnel files, including the type of highly detailed records found in

investigative files, is subject to the balancing analysis under Exemption 6”). Thus,

it was not the inclusion of the investigator and witness names that qualified the

record as a “similar file,” but its “highly detailed” nature and inclusion of “personal

information about the subjects of the investigation” which then allowed for

consideration of the interests for and against disclosure of the third-party

identifying information. Id.


                                          36
        Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 37 of 43



       In addition to countless records which the Court does not have, Defendants

filed as exhibits a handful of documents with redactions of employee names

claiming protection under Exemption 6. See [Dkt. 48-2 (Ex. 9-A2); Dkt. 48-3 (Ex. 9-

B2); Dkt. 48-4 (Ex. 9-C2); Dkt. 48-5 (Ex. 9-D2); Dkt. 48-6 (Ex. 9-E2); Dkt. 48-7 (Ex. 9-

F2); Dkt. 48-8 (Ex. 9-G2); Dkt. 48-9 (Ex. 9-I2)]. Defendants made no arguments as to

why each of those documents qualifies as a “similar record” other than the fact

that each contains identifying information of individual employees—e.g., names

and email addresses. See [Dkt. 37-1 at 21]. The Court’s review of the orientation

manuals, emails addressing Inspector General record corrections, or the Working

Group Talking Paper, did not reveal any information that would qualify them as

“similar files.”   They do not include citizenship or passport information.        See

Washington Post, 456 U.S. at 602. They are not investigative files. Wood, 432 F.3d

at 87. They are not detailed records of requests for records which could reveal

private information about an identifiable individual. Cook, 758 F.3d at 175. As far

as the Court can discern, they include no information identifiable to any individual

other than names and contact information. These documents cannot be swept up

into Exemption 6 protection simply because they identify those government

employees who authored or were involved in the manuals, emails, or Working

Group Talking Paper.      To conclude otherwise would render useless the FOIA

statute’s specification that Exemption 6 apply to “medical and personnel files and

similar files.”

       This is not to say that some other FOIA provision may permit the redaction

of identifying details in records otherwise lacking in personal information. See 5


                                          37
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 38 of 43



U.S.C. § 552(a)(2)(E) (“To the extent required to prevent a clearly unwarranted

invasion of personal privacy, an agency may delete identifying details when it

makes available or publishes an opinion, statement of policy, interpretation, staff

manual, instruction, or copies of records referred to in subparagraph (D).”); United

States Dep’t of State v. Ray, 502 U.S. 164, 174, 174 n.9 (1991). The Court only goes

so far as to conclude that Defendants have failed to satisfy the threshold

requirement with respect to their second and third categories of Exemption 6

redactions—employee       and   Working    Group    member    names    and   contact

information. Accordingly, Defendants’ motion for summary judgment as to these

withholdings is DENIED.

                  2.   Balancing Privacy Rights and Public’s Interest – SJA Bios

      Once the threshold requirement is satisfied, “[t]he balancing analysis for

FOIA Exemption 6 requires that we first determine whether disclosure of the files

would compromise a substantial, as opposed to de minimis, privacy interest,

because if no significant privacy interest is implicated FOIA demands disclosure.”

Long v. Office of Pers. Mgmt., 692 F.3d 185, 191 (2d Cir. 2012) (quoting Multi Ag

Media LLC v. Dep’t of Agric., 515 F.3d 1224, 1229 (D.C. Cir. 2008)). This bar is low,

however, requiring “only a measurable interest in privacy to trigger the application

of the disclosure balancing tests.” Id. (quoting Fed. Labor Relations Auth. V. United

States Dep’t of Veterans Affairs, 958 F.2d 503, 510 (2d Cir. 1992)).

      The analysis is context specific. For instance, “[n]ames and other identifying

information do not always present a significant threat to an individual’s privacy

interest.” Id. (quoting Wood, 432 F.3d at 88)). Whether disclosure of names is a


                                          38
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 39 of 43



significant or de minimis threat depends upon the characteristics revealed and the

consequences likely to ensue. Id. at 192. Additionally, “[i]t is not uncommon for

courts to recognize a privacy interest in a federal employee’s work status (as

opposed to some more intimate detail) if the occupation alone could subject the

employee to harassment or attack.” Id.

      The SJA biographies include their names, work history, honors and awards,

family information, and other specifics.      At least some of that information is

personal and akin to that which is included in a personnel file. The individuals have

more than a de minimis privacy interest in such information.

      Once a privacy interest is established, it “must be weighed against the public

interest that would be advanced by disclosure.” Id. “The only public interest

cognizable under FOIA is the public ‘understanding of the operations or activities

of the government.’” Id. (quoting United States Dep’t of Justice v. Reporters Comm.

for Freedom of Press, 489 U.S. 749 (1989)).

      Plaintiffs argue that Defendants have not carried their burden of showing

that disclosure of the SJA biographies15—including the SJAs’ names, rank, and

professional and educational background—is a clearly unwarranted invasion of

personal privacy or would subject them to annoyance or harassment. [Dkt. 40 at

36-41]. Plaintiffs argue that SJAs are high-ranking military attorneys whose roles,

and in most cases biographies, are public. Id. Plaintiffs contend that SJAs “play

the key role in the military justice system’s prosecutorial decision-making[,]”


15
  Plaintiffs decided not to pursue Coast Guard SJA biographies following a “useful
conversation” with Coast Guard counsel. See [Dkt. 40 at 36 n.4]. Thus, only the
Air Force, Army, Navy, and Marine SJA biographies are at issue. Id. at 36.
                                         39
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 40 of 43



advising whether the convening authority should enter into a pretrial agreement,

approving use of expert witnesses, and approving any adjudged sentence. Id.

(citing [Dkt. 40-2 (Ex. 1, Christensen Decl.) at ¶¶ 5, 15-16]). They contend that SJAs

names are often read into the public record during court martial proceedings,

included in official press releases, published in appellate decisions, and credited

in published opinions and academic works. Id. at 37. Thus, Plaintiffs argue that

the information included in the biographies related to the SJAs’ job functions16

should be disclosed so that the public can determine “whether those functionally

determining whether sexual assault and other violations of the Uniform Code of

Military Justice should be prosecuted are qualified to do so.” [Dkt. 40 at 42].

      Defendants argue that the SJAs have a great privacy interest in their

biographies, including the more private family and history information as well as

their work status, disclosure of which “could subject such individuals to

annoyance or harassment in their private lives.” [Dkt. 37-1 at 26 (quoting Dkt. 37-5

(Ex. 2, Herrington Decl.) at ¶ 6)]. Defendants contend that SJAs are not necessarily

senior officials and are not responsible for convening court-marshals, but advise

the base or command authority responsible for convening court marshals. [Dkt.

37-9 (Ex. 6, Hartsell Decl.) at ¶ 28].     Thus, they argue that disclosure of the

biographies does nothing to satisfy public understanding of government

operations or activities. [Dkt. 37-1 at 26-27].

      The Court recognizes Plaintiffs’ stated interest in disclosure of the


16
  Plaintiffs do not object to redaction of purely personal information, such as
hometown or family status, but do object to the characterization of preservice
employment as personal. [Dkt. 40 at 39].
                                       40
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 41 of 43



professional information in the SJA biographies for purposes of evaluating those

involved in making prosecutorial decisions and thus the process of making such

decisions. This is a legitimate interest. The Court notes, however, that one’s

credentials are unlikely to shed much light on prosecutorial discretion misconduct

based in unconscious bias. Where one went to law school or what positions one

held will not particularly illuminate whether that individual harbors bias or

discriminatory tendencies.

      While recognizing the limited public interest in disclosure, the Court agrees

that the SJAs have a privacy interest in the personal information in their

biographies. Courts have recognized “a privacy interest in a federal employee’s

work status (as opposed to come more intimate detail) if the occupation alone

could subject the employee to harassment or attach.” Long, 692 F.3d at 192. For

instance, courts have recognized that employees who worked on regulatory

approval of a controversial drug, see Judicial Watch, Inc. v. FDA, 449 F.3d 141, 152-

53(D.C. Cir. 2006), and law enforcement agents who participated in an investigation,

Wood, 432 F.3d at 86-89, have such an interest. In Long, the Second Circuit held

that “the federal employees in both the sensitive agencies [including DOD] and the

sensitive occupations have a cognizable privacy interest in keeping their names

from being disclosed wholesale.” Id. 692 F. 3d at 188-89, 191 n.7. The Long Court

recognized DOD’s practice of withholding employee names as a security measure

following the September 11 attacks with the aim of making it as difficult as possible

for adversaries to attack DOD personnel, as well as the concern that disclosure

would permit targeting of individual federal employees and their families outside


                                         41
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 42 of 43



the workplace. Id. This Court agrees that the SJAs, as DOD employees have a

legitimate privacy interest in their identities given their sensitive positions.

      While the SJAs have a considerable privacy interest in their identities, the

public interest in disclosure of SJAs’ qualifications warrants disclosure of their

professional information apart from their names. “Because exemption 6 seeks to

protect government employees from unwarranted invasions of privacy, it makes

sense that FOIA should protect an employee’s personal information, but not

information related to job function.” Cowdry Ecker & Murphy LLC v. United States

Dep’t of Interior, 511 F. Supp. 2d 215, 219 (D. Conn. 2007); see also Sims v. Cent.

Intelligence Agency, 642 F.2d 562, 575 (D.C. Cir. 1980) (“Exemption 6 was

developed to protect intimate details of personal and family life, not business

judgments and relationships.). An SJA’s legal credentials and professional history

are related to his/her job function. Those credentials led each SJA to the position

he/she currently holds and informs the performance of his/her duties.              Such

information is not akin to a social security number, medical history, or duty station

information which would give away the individual’s physical location, see Long,

692 F.3d at 196-97, and is not “the type of information that a person would ordinarily

not wish to make known about himself or herself.” Associated Press, 554 F.3d at

292. Rather, this information is the type that is frequently circulated, bearing on

professional credibility and qualification.

      The Court concludes that the SJAs have a relatively low privacy interest in

their professional information included in the biographies which Is outweighed by

the public’s interest in disclosure.    Accordingly, Defendants are ORDERED to


                                          42
       Case 3:17-cv-02073-VLB Document 52 Filed 07/12/19 Page 43 of 43



produce the SJA biographies with purely personal information redacted, including

the SJA’s names but not their pre-service employment history.

IV.   Conclusion

      For the foregoing reasons, Defendants’ Motion for Summary Judgment is

GRANTED in part and DENIED in part.

      The Court DENIES Defendants’ motion for summary judgment on the

adequacy of the search for records responsive to Item #7 of the Second

Requests. Defendants are ORDERED to conduct the additional searches laid out

supra at Section III.A.2.

      The Court GRANTS Defendants’ motion for summary judgment as to the

applicability of Exemption 5 to Exhibits 9-E, 9-G, and 9-H, but DENIES summary

judgment as to Exhibit 9-I.

      Finally, the Court DENIES Defendants’ motion for summary judgment as to

the applicability of Exemption 6 for each of the three categories of documents.

Defendants are ORDERED to produce to Plaintiffs the SJA biographies with only

purely personal information redacted.    Defendants are further ORDERED to

reproduce the other two categories of documents without the improper

Exemption 6 redactions, unless Defendants intend to assert a different basis for

those redactions.

                                          IT IS SO ORDERED.

                                                    /s/
                                          Hon. Vanessa L. Bryant
                                          United States District Judge


Dated at Hartford, Connecticut: July 12, 2019
                                       43
